Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Amendment and Remarks filed 8 December 2022, wherein claims 21 and 22 were newly added. Subsequently, claims 1-5, 7-12, and 14-22 are pending and presently under consideration in this application. 
Response to Amendment
Applicants’ have amended each of the independent claims 1 and 9 to recite: 
    PNG
    media_image1.png
    98
    886
    media_image1.png
    Greyscale
 thus introducing new considerations as follows under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph.
Applicants’ have amended each of the independent claims 4 and 18 to recite: 
    PNG
    media_image2.png
    70
    790
    media_image2.png
    Greyscale
 thus introducing new considerations as follows under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph.
Claim Objections
Claim 4 is objected to because of the following informalities: superfluous punctuation, i.e., two periods: 
    PNG
    media_image3.png
    118
    393
    media_image3.png
    Greyscale
  
    PNG
    media_image4.png
    36
    743
    media_image4.png
    Greyscale
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-5, 7-12, and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claims 1 and 9 are rejected as being vague and indefinite when they each recite “R and R’ are each, independently from one another, an alkyl or alkenyl group having a total number of carbon atoms in a range of 1 to 7” (emphasis added); the scope of the protection sought is not clear. Amended claims 1 and 9 each fail to particularly point out and distinctly claim whether the (now claimed) “total” number of carbon atoms is the “total” number of carbon atoms for R + R’ in each individual compound of formulae 1-7, and/or whether the (now claimed) “total” number of carbon atoms is for each of the R and R’ groups individually in each separate compound of formulae 1-7, rendered even more indefinite since an alkenyl group requires at east 2 carbon atoms. 
Amended claims 4 and 18 are rejected as being vague and indefinite when they each recite “wherein a total number of carbon atoms in the alkenyl group is in a range of 2 to 7” (emphasis added); the scope of the protection sought is not clear. The antecedent basis for the alkenyl group is not clear since each of the compounds of formula 1 through 7 contain the substituents R and R’ which may be an alkenyl group, further compounded by the fact that each of claims 4 and 18 recites a compound of formula 8 
    PNG
    media_image5.png
    119
    390
    media_image5.png
    Greyscale
which does not comprise a substituent which may an alkenyl group.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-12, and 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,479,721 (corresponding to application serial no. 17/017,601, corresponding to U.S. Patent Application Publication No. 2021/0261863). Although the claims at issue are not identical, the Examiner notes that they are obvious variants thereof each other, and that they are not patentably distinct from each other because both sets of claims are drawn to a liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae 1 through 6. The dibenzothiophene and dibenzofuran compounds of the present formula 7 are well known in the liquid crystal art, and as such, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include a either a dibenzothiophene and/or dibenzofuran compound of the present formula 7, in the liquid crystal composition thereof, with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of the dibenzothiophene and dibenzofuran compounds.









Response to Arguments
Applicant's arguments filed 8 December 2022 with respect to the rejection of claims on the ground of nonstatutory double patenting over the claims of copending Application No. 17/017,601, now U.S. Patent No. 11,479,721, as set forth in paragraph 5 of the previous office action on the merits, said arguments to the effect that applicants “requests deferral of responding to this rejection until allowable subject matter has been indicated”, have been fully considered but they are not persuasive. 
Applicant's comments filed 8 December 2022 to the effect that the present claims have been amended for consistency with application 17/017,601 have been fully considered, but are moot since (a) some of the claim numbers applicants recite are not correct, and contrary to applicants’ remarks, the amnemdnets are in fact, not identical. Also, the Examiner notes that the aforementioned application has issued as U.S. Patent No. 11,479,721.
Applicant's arguments filed 8 December 2022 in response to each of the rejection of claims 1-5, 7 and 8 under 35 U.S.C. 103 Kang et al. (WIPO Patent No. 201910087674.2), as set forth in paragraph 8 of the previous office action on the merits, and the rejection of claims 9-12 and 14-20 under 35 U.S.C. 103 Kang et al. (WIPO Patent No. 201910087674.2), as set forth in paragraph 9 of the previous office action on the merits, said arguments to the effect that a “POSITA likely having to work 24/76 for a 100 years to possibly stumble upon the exact parts per weight ranges in claim 1 is just unbelievable”, have been fully considered but they are not persuasive. In response to applicant's argument that Kang et al. does not teach the properties as claimed, the Examiner notes that it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426. Also, the fact that applicant may have recognized another advantage by adjusting the amount of the known compounds contained in the liquid crystal composition, notably each of which is actually taught in the prior art of record, which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722